                Case 3:19-cv-01663-CSH Document 32 Filed 06/17/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


---------------------------------------------------------------x
                                                                :
JOHN DOE,                                                       :     Case No. 3:19-CV-01663 (CSH)
                                                                :
                   Plaintiff,                                   :
                                                                :
                   v.                                           :
                                                                :
YALE UNIVERSITY et al.,                                         :
                                                                :
                   Defendants.                                  :     June 17, 2020
  --------------------------------------------------------------x


                                       NOTICE OF APPEARANCE

To the Clerk of the Court:

          Please enter the appearance of the undersigned as counsel to plaintiff JOHN DOE in the

above-captioned civil case.

Dated: June 17, 2020

                                                               Respectfully submitted,

                                                               PLAINTIFF,
                                                               JOHN DOE


                                                          By: /s/ Robert M. Fleischer
                                                             Robert M. Fleischer (CT11960)
                                                             Green & Sklarz LLC
                                                             One Audubon Street, 3rd Floor
                                                             New Haven, CT 06511
                                                             (203) 285-8545 Office
                                                             rfleischer@gs-lawfirm.com

                                                                - his attorneys -




{00172517.1 }                                            1
                Case 3:19-cv-01663-CSH Document 32 Filed 06/17/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 17, 2020 I caused a copy of foregoing Appearance on behalf

of Plaintiff John Doe to be filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing as indicated

on the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF

System.


                                                       /s/ Robert M. Fleischer
                                                      Robert M. Fleischer (CT11960)




{00172517.1 }                                    2
